DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on May 13, 2022.  Claims 1, 2, 5, 6, 13, 18 and 22 have been amended.  Claims 9, 12, 14-17, 19, 21, 23 and 25 have been withdrawn  Claims 4, 10, 20 and 24 have been canceled.  Claims 26-28 have been newly added.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9, 12, 14-17, 19, 21, 23 and 25, directed to Species non-elected without traverse.  Accordingly, claims 9, 12, 14-17, 19, 21, 23 and 25 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-8, 11, 13, 18, 22 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, 18 and 22, the main reason for indication of allowance is because in the prior art of record, Kojima (US 2019/0253630 A1) discloses a notifying apparatus (Fig. 1: 100) comprising at least one processor (140, 183) and/or at least one circuit which functions as: a detecting unit (140) configured to detect a motion amount of an object from an image obtained through first shooting, the first shooting being carried out repeatedly at predetermined intervals of time (Kojima discloses calculating the difference in motion vectors between frames (¶ 0069)); a converting unit (140) configured to convert the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time (Kojima discloses determining the image blur based on the difference in motion vectors between frames (¶ 0069).  This teaches converting the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time); and a notifying unit (120) configured to make a notification of motion blur on the basis of the motion blur amount, wherein the notifying unit changes a form of the notification in accordance with a magnitude of the motion blur amount (Note in figs. 6 and 7 that Kojima discloses the use of an indicator 60 not notify the user of the camera, the amount of detected shake in the camera in a manner that the indication of image blur in the display is representative of the amount of detected blur (¶ 0068)).  Nomura (US 2007/0230931 A1) also discloses the concept of: detecting a motion amount of an object from an image obtained through first shooting, the first shooting being carried out repeatedly at predetermined intervals of time (Fig. 3, steps S3 and S4; ¶ 0039-0042); converting unit configured to convert the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time and an exposure time used in the second shooting (See fig. 4, step 11; note that Nomura discloses determining a predicted camera shake amount based on the subject shake amount, the exposure time and frame rate (¶ 0045)); and making a notification of motion blur on the basis of the motion blur amount (S14; ¶ 0048).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the claimed limitations, that the notifying unit changes a form of the notification in accordance with a magnitude of the motion blur amount and controls the display unit to display a plurality of frames surrounding a plurality of partial regions where motion blur is arising in the image, along with the image, and changes an appearance of each frame in accordance with the magnitude of the motion blur amount in the partial region corresponding to that frame as claimed.

Regarding claims 6, 13, 27 and 28, the main reason for indication of allowance is because in the prior art of record, Kojima (US 2019/0253630 A1) discloses a notifying apparatus (Fig. 1: 100) comprising at least one processor (140, 183) and/or at least one circuit which functions as: a detecting unit (140) configured to detect a motion amount of an object from an image obtained through first shooting, the first shooting being carried out repeatedly at predetermined intervals of time (Kojima discloses calculating the difference in motion vectors between frames (¶ 0069)); a converting unit (140) configured to convert the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time (Kojima discloses determining the image blur based on the difference in motion vectors between frames (¶ 0069).  This teaches converting the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time); and a notifying unit (120) configured to make a notification of motion blur on the basis of the motion blur amount, wherein the notifying unit changes a form of the notification in accordance with a magnitude of the motion blur amount (Note in figs. 6 and 7 that Kojima discloses the use of an indicator 60 not notify the user of the camera, the amount of detected shake in the camera in a manner that the indication of image blur in the display is representative of the amount of detected blur (¶ 0068)).  Nomura (US 2007/0230931 A1) also discloses the concept of: detecting a motion amount of an object from an image obtained through first shooting, the first shooting being carried out repeatedly at predetermined intervals of time (Fig. 3, steps S3 and S4; ¶ 0039-0042); converting unit configured to convert the motion amount into a motion blur amount that will arise in second shooting, on the basis of the predetermined intervals of time and an exposure time used in the second shooting (See fig. 4, step 11; note that Nomura discloses determining a predicted camera shake amount based on the subject shake amount, the exposure time and frame rate (¶ 0045)); and making a notification of motion blur on the basis of the motion blur amount (S14; ¶ 0048).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the claimed limitations, that the notifying unit changes a form of the notification in accordance with a magnitude of the motion blur amount and controls the display unit to display a plurality of edge regions where motion blur is arising in the image in an enhanced manner with different appearances depending on the magnitude of the motion blur amount in each of those edge regions as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
May 20, 2022